EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of the 1st day of
October, 2013 by and among Loton, Corp., a company organized and operating under
the laws of Nevada (the “Company”) and Barry Regenstein (the “Employee”).

 

BACKGROUND

 

WHEREAS, the parties are entering into this Agreement in order to set forth the
terms and conditions of the Employee’s services to the Company which will become
effective on the date hereof (the “Effective Date”); and

 

WHEREAS, in light of the Employee’s experience and knowledge regarding the
Company’s and industry-related matters, the Company wishes to retain the
services of the Employee on the terms and conditions set forth herein and the
Employee has agreed to be employed on such terms and conditions.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.Employment Period. The Company shall hire the Employee pursuant to the terms
of this Agreement, and the Employee shall perform services as an employee of
Company under this Agreement, for a term of two (2) months (the “Initial Term”),
commencing on the Effective Date. Such Initial Term shall be renewed
automatically for additional successive one (1)-month terms thereafter; provided
that, notwithstanding the foregoing, the Company or the Employee may terminate
this Agreement at any time and for any reason (or no reason). The period of time
between the Effective Date and the termination of the Employee’s service
relationship with the Company hereunder shall be referred to herein as the
“Employment Period.”

 

2.Services. During the Employment Period, the Employee shall perform services
for (i) Company as Interim Chief Financial Officer. Employee shall have the
normal duties, responsibilities and authority of a Chief Financial Officer of a
public company of comparable size, subject to the power of the Board of
Directors (the “Board”) to expand or limit such duties and responsibilities. The
Employee may perform services under this Agreement at such times and in such
manner as reasonably requested by the Board from time to time. During the
Employment Period, the Employee will devote sufficient commercial business time,
energy and efforts to his obligations hereunder and to the affairs of the
Company.

 

3.Compensation.

 

(a)Base Compensation. During the Employment Period, the Employee shall be
entitled to a salary of $25,000 per month.

 

(b)Expenses. Upon presentation of appropriate documentation, the Employee shall
be reimbursed, in accordance with Company’s expense reimbursement policy, for
all reasonable business expenses incurred in connection with the Employee’s
performance under this Agreement. The Employee shall submit a request for
reimbursement as soon as practicable after each occasion for which reimbursement
is requested together with receipts or other documentation substantiating each
expense.

 



 

 

 

(c)Bonus. The Employee shall receive a discretionary bonus payable by the
Company on such terms as to be agreed by the Company and the Employee.

 

4.Restrictive Covenants.

 

(a)Proprietary Information. In performing under this Agreement, the Employee may
acquire, receive, observe or generate, alone or jointly with others, information
and/or material either that is confidential or proprietary information of the
Company or its affiliates, or that is confidential or proprietary information of
a third party in relation to which the Company is under an obligation of
confidentiality (“Proprietary Information”). Proprietary Information includes
all information that has or could have commercial value or other utility to the
Company. Proprietary Information also includes all information of which the
unauthorized disclosure could be detrimental to the interests of the Company,
whether or not such information is identified as Proprietary Information by the
Company. The Employee agrees not to disclose any Proprietary Information,
including without limitation, Proprietary Information generated hereunder, to
any third party or to use any Proprietary Information for any purpose other than
performance under this Agreement.

 

(b)Noncompetition. The Employee acknowledges that the services provided by
Employee under this Agreement are of a unique nature and are irreplaceable, and
that the Employee’s performance of such services to a competing business may
result in irreparable harm to the Company. Accordingly, during the Employment
Period, the Employee agrees not to, in any locale of any country in which the
Company conduct business, (i) acquire, finance, own any interest in, manage,
control, participate in, consult with, render services for, operate or in any
manner engage in a business which is substantially the same as, or competitive
with, a the Company or (ii) call upon, solicit, advise or otherwise do, or
attempt to do, business with any clients, suppliers, customers or accounts of
the Company in order to compete with the Company.

 

(c)Nonsolicitation; Noninterference. During the Employment Period and for a
period of one (1) year thereafter, the Employee agrees that the Employee shall
not, except in the furtherance of the Employee’s performance of services under
this Agreement, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of their subsidiaries or affiliates to purchase
goods or services then sold by the Company or any of its subsidiaries or
affiliates from another person, firm, corporation or other entity or assist or
aid any other person or entity in identifying or soliciting any such customer,
(ii) solicit, aid or induce any employee, representative or agent of the
Company’s or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company, or take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying, soliciting any such employee, representative or
agent, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors.

 



2

 

 

(d)Nondisparagement. Neither the Company nor the Employee shall make negative
comments or otherwise disparage the other or their affiliates or its or their
officers, directors, employees, shareholders, agents or products, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).

 

(e)Enforcement. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 4 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state. In the event of any violation of the provisions of this Section 4,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 4 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

(f)Remedies. The Employee acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 4
would be inadequate and, in recognition of this fact, the Employee agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available.

 

5.Employee Representations. The Employee hereby represents and warrants to the
Company that the execution, delivery and performance of this Agreement by the
Employee does not conflict with, breach, violate or cause a default under
(i) any agreement, contract or instrument to which the Employee is a party,
including, but not limited to, any employment, consulting, noncompetition,
nonsolicitation, confidentiality or similar agreement or arrangement, or (ii)
any judgment, order or decree to which the Employee is subject. The Employee
acknowledges and understands that the Company has relied on the foregoing
representations in entering into this Agreement.

 



3

 

 

6.Assignment. This Agreement is personal to each of the parties hereto. Except
as provided in this Section 6, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
part (ies) hereto. The Company may assign this Agreement to any successor to all
or substantially all of the business and/or assets of the Company, respectively
or any subsidiary or affiliate of the Company.

 

7.Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Employee:

 

Barry Regenstein

 

If to the Company:

 

Loton, Corp.

4751 Wilshire Boulevard, Third Floor

Los Angeles, CA 90010

310-601-2500

Attention: Chief Executive Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

8.Withholding. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

9.Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 



4

 

 

10.Governing Law; Jurisdiction. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware
(without regard to its choice of law provisions). Each of the parties agrees
that any dispute between the parties shall be resolved only in the courts of the
State of California or the United States District Court for the Central District
of California and the appellate courts having jurisdiction of appeals in such
courts. In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or the Employee’s services to the Company
or any affiliate, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of California, the court of the United States of America for the
Central District of California, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such State court or, to the
extent permitted by law, in such federal court, (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Employee, or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Employee’s services to the Company or any affiliate of the Company, or the
Employee’s, the Company’s performance under, or the enforcement of, this
Agreement, (d) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at the
Employee’s or the Company’s address as provided in Section 8 hereof, and (e)
agrees that nothing in this Agreement shall affect the right to effect service
of process in any other manner permitted by the laws of the State of Delaware.

 

11.Survival. The provisions of Sections 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 15
hereof shall survive any termination of the Employment Period or this Agreement.

 

12.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

13.Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A and
the regulations and guidance promulgated thereunder and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted to be in compliance
therewith

 

14.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged without the prior written consent of the Employee and the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement represents the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
and all other agreements, verbal or otherwise, between the parties hereto
concerning such subject matter.

 

5

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
Effective Date.

 

 

 

LOTON, CORP.

 

By:/s/ Robert Ellin                   

 

Name: Robert Ellin                     

 

Title: Chief Executive Officer           

 

 

 

EMPLOYEE

 

/s/ Barry Regenstein                     

Barry Regenstein

 

 

 

 



 

